Citation Nr: 0906593	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Eligibility for VA non-service-connected disability pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied the appellant's claim for VA non-service-
connected disability pension, finding that the appellant was 
not eligible for that benefit.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant did not have qualifying service that meets the 
requirements for basic eligibility for VA non-service-
connected disability pension.  38 U.S.C.A. §§ 101(2), 107, 
1521 (West 2002); 38 C.F.R. §§ 3.1(d), 3.3(a), 3.40, 3.41, 
3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking VA non-service-connected disability 
pension.  VA pays non-service-connected disability pension to 
each veteran of a period of war who meets certain service 
requirements, and who is permanently and totally disabled  
from non-service-connected disability that is not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521.  
The appellant reports that he served from October 1943 to 
February 1945 with an infantry unit.  He has submitted 
documentation that his unit was the 31st Infantry Regiment 
MMD, and that his service was guerilla service.

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine 
Scouts, and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.


A claimant's service, however, must be certified as 
qualifying service by the appropriate United States military 
authority.  38 C.F.R. § 3.203.  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains the needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  For pension claims, the document verifying 
service must also show service that meets certain duration 
requirements.  38 C.F.R. § 3.203(b).

When a claimant for pension does not submit evidence that 
meets the requirements of 38 C.F.R. § 3.203(a) and (b), VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

The appellant submitted two documents regarding his service.  
The first is an affidavit, signed in January 1946, from 
Captain F. G. of the Philippine Army.  Captain G. stated that 
in October 1943 the appellant joined the 31st Inf. Regt. MMD.  
The second is a document, dated in December 2000, from the 
government of the Republic of the Philippines.  In that 
document, officials of the Philippine Veterans Affairs Office 
certified that the appellant served with the Hq & Hq Co., 1st 
Bn 31st Inf. Regt., ECLGA.  The officials indicated that the 
appellant was in the category of deserving guerilla, and that 
the Philippine government approved in November 1991 the 
appellant's claim for old age pension.

The documents that the appellant submitted were not from the 
United States government.  The RO contacted the United States 
National Personnel Records Center (NPRC) and asked that 
agency to report whether the appellant had service that 
constituted recognized service in the Armed Forces of the 
United States for purposes of eligibility for VA benefits.  
In January 2007, the NPRC responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.


The NPRC found that the appellant did not have service that 
is considered to be in the service of the Armed Forces of the 
United States.  There is no U.S. service department record 
indicating that the appellant had service recognized as U.S. 
service.  For purposes of establishing eligibility for 
veterans' benefits under U.S. law, the evidence submitted in 
support of the appellant's claim is outweighed by the NPRC 
finding that the appellant did not have certified U.S. 
service.  In Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held:

VA is prohibited from finding, on any 
basis other than a service department 
document, which VA believes to be 
authentic and accurate, or service 
department verification, that a 
particular individual served in the U.S. 
Armed Forces.

The recognition of the appellant's service by the Philippine 
government is sufficient for entitlement to benefits from 
that government; but is not sufficient for benefits 
administered by VA.  VA is bound to follow the certifications 
by the service departments with jurisdiction over U.S. 
military records.  Here, the NPRC has certified that the 
appellant did not have service in the recognized guerrillas 
or any other qualifying military organization.  There is no 
additional competent or credible evidence to indicate 
otherwise.  The Board therefore concludes that the 
circumstances of the appellant's World War II service do not 
meet the requirements for basic eligibility for VA non-
service-connected disability pension or other VA benefits.  
38 U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(a), 
3.40, 3.41, 3.203.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  When the law and 
not the evidence is dispositive of a claim, the VCAA is not 
applicable to that claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  In this case, as the appellant did not 
have a type of service that creates eligibility for VA non-
service-connected disability pension, the law, and not the 
evidence, is dispositive of the appellant's claim.  
Therefore, the VCAA requirements are not applicable to that 
claim.


ORDER

Eligibility for VA non-service-connected disability pension 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


